 



Exhibit 10.7
October 4, 2007

The Talbots, Inc.
COO Employment Offer
All subject to Talbots Board and Compensation Committee Review and Approval

      Element   Terms
Position
  Chief Operating Officer, The Talbots, Inc., based in Hingham, MA.
 
   
Base Salary
  Increase to $725,000 (effective 9/6/2007). First eligibility for further
salary increase will be scheduled for the first quarter of 2008, and annually
thereafter.
 
   
Annual Incentive
     Award Opportunity
  No adjustment until overall plan can be evaluated.
 
   
Special Inducement
  Restricted Stock Award:
 
   
 
 
•     $1 million converted to restricted shares at fair market value on
10/4/2007 (using the closing stock price as published in the Wall Street Journal
on such date). This grant will be made on the date of, and subject to, the
execution of the definitive amended employment agreement. Restricted stock will
vest:
 
   
 
 
•     1/2 on 10/4/2008
 
   
 
 
•     1/2 on 10/4/2009
 
   
 
  This grant is subject to forfeiture only in case of voluntary quit not for
Good Reason or Termination for Cause; the vesting of this award will accelerate
upon Termination without Cause, Termination for Good Reason, Death or Disability
Termination or a Change in Control (and no repurchase option will be exercised
by the Company in that event).
 
   
 
  As set forth below, a failure by the Company to renew the agreement other than
for Cause, Normal Retirement, death or disability would constitute a Termination
without Cause.
 
   
Benefits
  Executive will continue to be eligible to participate in all benefit plans
generally available to Talbots Inc. senior executives, subject to plan terms and
customary eligibility conditions.
 
   
Perquisites
  Executive will continue to be provided with all of his existing perquisites,
including current enhanced auto allowance and reimbursement of financial
planning, as may be adjusted by the Compensation Committee from time to time for
similarly situated senior executives of Talbots Inc. Perquisites will not be
grossed up for taxes.
 
   
Termination without
     Cause or for Good Reason
  (1) Through the end of fiscal 2009, separation allowance equal to 2x base
salary plus 2x target bonus, payable over 24-month severance period.  
 
  (2) Beginning with fiscal 2010, separation allowance equal to 1.5x base salary
plus 1.5x preceding year’s MIP bonus, payable in lump sum within 30 days from
the employment termination date.
 
   
 
  (3) Through the end of fiscal 2009, continued participation in

 



--------------------------------------------------------------------------------



 



      Element   Terms
 
  Company medical, dental, long-term disability and life insurance programs for
24 months or earlier time as eligible for comparable benefit(s). Beginning with
fiscal 2010, continued participation for 18 months or earlier time as eligible
for comparable benefit(s).
 
   
 
  (4) The Company’s failure to renew the agreement at the end of any term (other
than for Cause, Normal Retirement, death or disability) will be considered a
Termination without Cause.
 
   
 
  (5) Executive will also be entitled to (i) any annual incentive bonus earned
but not yet paid for any completed full fiscal year immediately preceding the
employment termination date and (ii) if termination occurs prior to the end of
any fiscal year, a pro rata bonus for such fiscal year in which the employment
termination date occurs (based on actual days worked by Executive in such year,
divided by 365) determined and paid based on actual performance achieved for
that fiscal year against the performance goals for that year.
 
   
Termination without
Cause or for Good
Reason (within 24
months following
Change in Control)
  (1) Lump sum separation allowance equal to 2x base salary plus 2x [target
bonus][annual bonus earned for last completed year]*.


     *Note: Executive will before the definitive employment agreement elect
either “target bonus” or such “annual bonus earned for last completed year”,
which will then be included in the agreement.
 
   
 
  (2) Benefit continuation for 24 months or earlier time as eligible for
comparable benefit(s).
 
   
 
  (3) Executive will also be entitled to (i) any annual incentive bonus earned
but not yet paid for any completed full fiscal year immediately preceding the
employment termination date and (ii) if termination occurs prior to the end of
any fiscal year, a pro rata bonus for such fiscal year in which the employment
termination date occurs (based on actual days worked by Executive in such year,
divided by 365) determined and paid based on actual performance achieved for
that fiscal year against the performance goals for that year.
 
   
 
  (4) All then outstanding stock options/SARs, restricted stock and RSU equity
grants (including the special inducement restricted stock grant) will vest in
full upon the occurrence of a Change-in-Control.
 
   
Cause
  Conviction or plea for felony; fraudulent conduct; theft, embezzlement,
misappropriation of funds; willful refusal to materially perform Executive
duties; willful misconduct materially affecting Company’s business or
reputation; material breach of any of Executive’s covenants, representations,
warranties or other obligations; an act or failure to act by Executive will be
deemed “willful” only if done or omitted to be done by Executive without a good
faith reasonable belief that such act or failure to act was in the best
interests of the Company; 30 day cure right, following written notice from
Company and opportunity to appear with counsel before Board.
 
   
Good Reason
  Without Executive’s written consent, reduction in base salary or current
target annual cash bonus opportunity (or its equivalent as reasonably determined
by the Compensation Committee); a material reduction of Executive’s duties,
other than during any period of illness or incapacity, such that Executive no
longer has the title of, or serves or functions as, chief operating officer of
The Talbots, Inc. (provided that it is understood that a Change-in-Control or
going private event or

2



--------------------------------------------------------------------------------



 



      Element   Terms
 
  realignments in direct marketing functions will not constitute Good Reason);
35-mile change of principal executive office; failure to obtain assumption of
employment agreement obligations by a successor company no later than date of
merger; or material breach of employment obligations by the Company; 30 day cure
right following written notice from Executive; termination of employment by
Executive for Good Reason must occur within 120 days of occurrence of event.
 
   
Change in Control
  Defined in the 2003 Executive Stock Based Incentive Plan and means, generally
(i) any person or persons (other than the Company or Aeon or its affiliates)
acquires more than 25 percent of the Company’s outstanding voting shares and no
other person or persons owns a greater percentage of the voting shares, or
(ii) individuals who presently make up the Board or who become members of the
Board with the approval of the existing Board cease to be at least a majority of
the Board.
 
   
Normal Retirement
  Either Executive or Company may terminate employment on or after normal
retirement age (65); Executive will be entitled to all retirement benefits.
Executive will also be entitled to (i) any annual incentive bonus earned but not
yet paid for any completed full fiscal year immediately preceding the employment
termination date and (ii) if termination occurs prior to the end of any fiscal
year, a pro rata bonus for such fiscal year in which the employment termination
date occurs (based on actual days worked by Executive in such year, divided by
365) determined and paid based on actual performance achieved for that fiscal
year against the performance goals for that year.
 
   
Voluntary Termination
  Executive will provide not less than 60 days prior written notice to the
Company on any voluntary termination (not in limitation of Company’s other
rights).
 
   
On Any Employment Termination
  Full release by Executive. Agreed severance is Executive’s exclusive remedy.
 
   
Taxes
  All payments under the employment agreement will be subject to rules under IRC
Section 409A. If any payment is withheld from the Executive for Section 409A
compliance purposes, such payment will be distributed to the Executive following
the expiration of the applicable period, with a payment of interest thereon
credited at a rate of prime plus 1% (with such prime rate to be determined as of
the actual payment date); provided, however, that any payment of interest will
be made only if and to the extent such payment is consistent with Section 409A
and any regulations and other guidance issued thereunder.
 
   
 
  Any payment which would constitute a “parachute payment” to be grossed-up,
provided modified cutback if exceeds parachute level by the lesser of (i) 10% or
(ii) $250,000.
 
   
Other Board Position
  With the consent of the Board, Executive may serve on the board of a public or
for profit private company.
 
   
Expense Reimbursement
  Executive will be reimbursed for advisor fees in connection with negotiating
these revised employment arrangements up to $20,000.

3



--------------------------------------------------------------------------------



 



      Element   Terms
Term of Agreement
  Initial term through last day of fiscal 2009, with one-year automatic renewals
unless 6 months’ notice given by either party; all subject to earlier
termination in accordance with terms of agreement and with stated termination
benefits to be Executive’s exclusive remedy.
 
   
Restrictive Covenants
(including claw-back)
  (1) For 18 months following any cessation or termination of employment:
non-solicitation/non-hire of Company personnel; will not cause or encourage
vendors to cease or reduce business with Company; and will not materially
disparage the Company.
 
   
 
  (2) Existing non-compete from Executive’s current agreement (Section 12) will
be eliminated. For one year following any employment termination, Executive will
not work in any capacity (including in any consulting capacity) for Ann Taylor,
Chico’s FAS, Coldwater Creek, Gap Inc., Liz Claiborne, Ralph Lauren or Sundance
(or any of their affiliated brands, subsidiaries or successors).
 
   
 
  (3) Executive will not disclose or use Company confidential information and
will not use or disclose to the Company any confidential information of any
prior employer or third party.
 
   
 
  (4) In addition to all other rights and remedies of the Company under this
Agreement or otherwise, upon breach of the non-competition or non-solicitation
restrictive covenants, Company will terminate any severance payment and benefits
and will have the right to recover any severance payment and benefits previously
paid.

4



--------------------------------------------------------------------------------



 



This term sheet is intended to create, and effective upon its execution by the
parties will create, a binding agreement between the undersigned as to the terms
set forth above. The Company will commence preparation of the definitive amended
and restated employment agreement necessary to incorporate the terms of this
term sheet and such other terms consistent with these terms as are customarily
found in employment agreements such as this, and the parties will at all times
act in good faith to complete such definitive agreement as promptly as
reasonably practicable. This term sheet supersedes all prior oral and written
agreements and understandings between the parties on this subject matter, and to
the extent that the terms of this term sheet conflict with the terms of that
certain employment agreement dated November 3, 2004 (the “Original Agreement”),
by and between the Company and Executive, as amended by Amendment No. 1 to the
Original Agreement dated May 3, 2006, by and between the Company and Executive,
the terms of this term sheet shall control. This term sheet may not be modified
except by a writing signed by both parties and this term sheet will be
superseded by the definitive agreement entered into between the parties.
The Talbots, Inc.

                             
By:
  /s/ John Fiske, III           /s/ Philip H. Kowalczyk                        
 
Name:
  John Fiske, III       Name:   Philip H. Kowalczyk            
Title:
  SVP/ Human Resources       Date:   October 4, 2007            
Date:
  October 4, 2007                        

5